Freedman, P. J.
The right of the plaintiff to recover in this ease rests upon a contract alleged to have.-bc.cn entered.into between the manager of the plaintiff and, the husband of the .defendant. No actual’ authority in the husband to make a contract for or on behalf of the defendant was shown, nor does the testimony show sufficient apparent authority or ratification on her part to authorize the rendition of a judgment against-her. -, Simpson v. Bonnell, 26 Misc. Rep. 785.
*775It also appears by the record that no objection was made or exception taken to the dismissal of the complaint, at the close of' the plaintiff’s case.
This, together with the failure of proof as heretofore stated, requires an affirmance of the judgment.
MaoLean and Leventritt, JJ., concur.-
Judgment affirmed, with costs to the respondent.